On June 20, 1969 the court rendered a decision (188 Ct. Cl. 62, 411 F. 2d 1238) on the parties’ motions for summary *1105judgment granting defendant’s motion with, respect to the second cause of action set forth in the petition and remanding the case to the trial commissioner for trial of the first cause of action. Following the filing of a stipulation on November 12, 1970, whereby plaintiff agreed to accept the sum of $50,000 in full settlement of all claims set forth in the petition and defendant consented to the entry of judgment in that amount, the court on November 20, 1970 ordered that judgment be entered for plaintiff in said sum.